

117 S1349 IS: Montgomery GI Bill Parity Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1349IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Hoeven (for himself, Mr. Leahy, Mr. Boozman, Mr. Sanders, Mr. Rounds, Ms. Hassan, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize concurrent use of Department of Defense Tuition Assistance and Montgomery GI Bill-Selected Reserve benefits, and for other purposes.1.Short titleThis Act may be cited as the Montgomery GI Bill Parity Act of 2021.2.Concurrent use of Department of Defense Tuition Assistance and Montgomery GI Bill-Selected Reserve benefits(a)In generalSection 16131 of title 10, United States Code, is amended by adding at the end the following new subsection:(k)(1)In the case of an individual entitled to educational assistance under this chapter who is pursuing education or training described in subsection (a) or (c) of section 2007 of this title on a half-time or more basis, the Secretary concerned shall, at the election of the individual, pay the individual educational assistance allowance under this chapter for pursuit of such education or training as if the individual were not also eligible to receive or in receipt of educational assistance under section 2007 for pursuit of such education or training.(2)(A)In the case of an individual entitled to educational assistance under this chapter who is pursuing education or training described in subsection (a) or (c) of section 2007 of this title on a less than half-time basis, the Secretary concerned shall, at the election of the individual, pay the individual an educational assistance allowance to meet all or a portion of the charges of the educational institution for tuition or expenses for the education or training that are not paid by the Secretary of the military department concerned under such subsection.(B)(i)The amount of the educational assistance allowance payable to an individual under this paragraph for a month shall be the amount of the educational assistance allowance to which the individual would be entitled for the month under subsection (b), (d), (e), or (f).(ii)The number of months of entitlement charged under this chapter in the case of an individual who has been paid an educational assistance allowance under this paragraph shall be equal to the number (including any fraction) determined by dividing the total amount of such educational assistance allowance paid the individual by the full-time monthly institutional rate of educational assistance which such individual would otherwise be paid under subparagraph (A), (B), (C), or (D) of subsection (b)(1), subsection (d), subsection (e), or subsection (f), as the case may be..(b)Conforming amendmentsSection 2007(d) of such title is amended—(1)in paragraph (1), by inserting or chapter 1606 of this title after of title 38; and(2)in paragraph (2), by inserting , in the case of educational assistance under chapter 30 of such title, and section 16131(k), in the case of educational assistance under chapter 1606 of this title before the period at the end.